Citation Nr: 1004522	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a dental 
condition.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression. 

4.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to 
January 1985.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In June 2009, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge (VLJ) at the RO.  A 
copy of the transcript of that hearing is of record.

As noted on the title page, the Board has recharacterized 
the issue as entitlement to service connection for an 
acquired psychiatric disorder, to include depression.  
Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

The Board notes that, in 2009, the Veteran submitted to the 
Board additional evidence for consideration in connection 
with the claims on appeal.  In a June 2009 statement, the 
Veteran submitted a waiver of RO jurisdiction of such 
evidence.  The Board accepts this evidence for inclusion in 
the record on appeal.  38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for 
headaches, entitlement to service connection for an acquired 
psychiatric disorder, and entitlement to an initial 
compensable evaluation for pseudofolliculitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran was discharged from active duty in January 
1985.

2.  The Veteran's certificate of discharge or release bears 
a certification that he was not provided a complete dental 
examination and all appropriate dental treatment within 90 
days prior to his discharge or release.

3.  There is no evidence that he was provided written notice 
of the eligibility requirements for VA outpatient dental 
treatment at the time of his discharge.


CONCLUSION OF LAW

The Veteran is eligible for VA outpatient dental treatment 
on a one-time completion basis.  38 U.S.C.A. § 1712 (West 
2002 and Supp. 2009); 38 C.F.R. §§ 3.381, 17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, 
VA bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence 
is expected to be obtained by VA or provided by the 
appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in September 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in September 2007, 
the RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development 
of the claim.  This duty includes assisting him or her in 
the procurement of service treatment records and other 
pertinent records, and providing an examination when 
necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; 
(3) an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" with 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  First, 
the RO has obtained VA treatment records, private treatment 
records, and service treatment records.  And he was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Acting VLJ in June 2009.  

Moreover, the Board finds that a VA examination is not 
warranted given the absence of in-service evidence of dental 
trauma.  In addition, as discussed below, the Board notes 
that eligibility for VA outpatient dental treatment on a 
one-time completion basis has been established.  Therefore, 
the available records and medical evidence have been 
obtained in order to make an adequate determination as to 
this claim.  

Significantly, neither the Veteran nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a 
fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Laws and Regulations

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  

The regulation pertinent to service connection of dental 
conditions for treatment purposes is 38 C.F.R. § 3.381, 
which provides as follows:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in §17.161 of this chapter.

(b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active 
service. When applicable, the rating activity will determine 
whether the condition is due to combat or other in-service 
trauma, or whether the Veteran was interned as a prisoner of 
war.

(c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered. Treatment during service, 
including filling or extraction of a tooth, or placement of 
a prosthesis, will not be considered evidence of aggravation 
of a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active 
service.

(d) The following principles apply to dental conditions 
noted at entry and treated during service: (1) Teeth noted 
as normal at entry will be service-connected if they were 
filled or extracted after 180 days or more of active 
service. (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service. (3) 
Teeth noted as carious but restorable at entry will not be 
service-connected on the basis that they were filled during 
service. However, new caries that developed 180 days or more 
after such a tooth was filled will be service-connected. (4) 
Teeth noted as carious but restorable at entry, whether or 
not filled, will be service-connected if extraction was 
required after 180 days or more of active service. (5) Teeth 
noted at entry as non-restorable will not be service-
connected, regardless of treatment during service. (6) Teeth 
noted as missing at entry will not be service connected, 
regardless of treatment during service.

(e) The following will not be considered service-connected 
for treatment purposes: (1) Calculus; (2) Acute periodontal 
disease; (3) Third molars, unless disease or pathology of 
the tooth developed after 180 days or more of active 
service, or was due to combat or in-service trauma; and (4) 
Impacted or malposed teeth, and other developmental defects, 
unless disease or pathology of these teeth developed after 
180 days or more of active service.

(f) Teeth extracted because of chronic periodontal disease 
will be service-connected only if they were extracted after 
180 days or more of active service.  

38 C.F.R. § 3.381 (2009).

Under 38 C.F.R. § 17.161, outpatient dental treatment may be 
authorized by the Chief, Dental Service, for beneficiaries 
defined in 38 U.S.C. 1712(b) and 38 CFR 17.161 to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in this section.

(a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as 
to the number of repeat episodes of treatment.

(b) Class II. (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if: (A) They 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or 
air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days; (B) 
Application for treatment is made within 180 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran. (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release. 
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction. (2)(i) Those 
having a service- connected noncompensable dental condition 
or disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable 
condition, but only if: (A) They were discharged or 
released, under conditions other than dishonorable, from a 
period of active military, naval or air service of not less 
than 180 days. (B) Application for treatment is made within 
one year after such discharge or release. (C) Department of 
Veterans Affairs dental examination is completed within 14 
months after discharge or release, unless delayed through no 
fault of the veteran. (ii) Those veterans discharged from 
their final period of service before August 13, 1981, who 
had reentered active military service within one year from 
the date of a prior discharge or release, may apply for 
treatment of service- connected noncompensable dental 
conditions relating to any such prior periods of service 
within one year of their final discharge or release. (iii) 
If a disqualifying discharge or release has been corrected 
by competent authority, application may be made within one 
year after the date of correction.

(c) Class II (a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period 
of less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.

(e) Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.

(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth 
which were lost during any period of service prior to 
his/her last period of service may be authorized such 
previously denied benefits under the following conditions: 
(1) Application for such retroactive benefits is made within 
one year of April 5, 1983. (2) Existing Department of 
Veterans Affairs records reflect the prior denial of the 
claim. All Class IIR (Retroactive) treatment authorized will 
be completed on a fee basis status.

(g) Class III. Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV. Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).

(j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.  

38 C.F.R. § 17.161 (2009).

Although the Veteran has perfected an appeal as to a claim 
for service connection for a dental disorder, the Court has 
specifically held that a claim for service connection for a 
dental disorder is also a claim for VA outpatient dental 
treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  In 
addition, 38 U.S.C.A. § 1712(a)(2) provides that a veteran 
who is to be released from service shall be given a written 
explanation of the eligibility requirements for VA 
outpatient dental treatment.  The explanation shall be 
signed by the service member, or shall include a 
certification that the member refused to sign.  If there is 
no certification of record, the time limit is not considered 
to have begun.  Id.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

In an April 1978 Report of Medical History, the Veteran 
marked yes to severe tooth or gum trouble and the examiner 
diagnosed dental caries.  Additional service treatment 
records revealed that the Veteran received dental treatment 
from 1979 to 1983.  In a January 1982 dental note, it was 
noted that the Veteran's overall health was poor with 
findings of mild to moderate gingivitis.  Multiple teeth 
were extracted during service including, #1, #16, #17, #19, 
#30, and #32.  He received dental treatment for caries or 
root canals in the following teeth:  #3, #14, #18, #20, #29, 
and #31.

The Veteran received an honorable discharge from active duty 
in January 1985.  His DD Form 214 (Report of Discharge from 
Service) listed a remark that dental care was not provided 
within 90 days prior to separation.  

A post-service private dental treatment record dated in 
November 2006 listed a diagnosis of advanced "perio" and 
reflected complaints of loose teeth.  The Veteran indicated 
that his last dental visit was in 1996.

The Veteran filed a claim for entitlement to service 
connection for a dental condition in August 2007.  In 
written statements of record as well as during his June 2009 
hearing, he asserted that he was treated multiple times 
during service for a dental condition but did not suffer any 
in-service dental trauma.  He indicated that he has a 
current dental disorder called pyorrhea with gum disease, 
bone loss, and tooth loss.

In this case, the Veteran is actually claiming service 
connection for a dental disorder that would be rated as 
noncompensable under the rating schedule.  With respect to 
service connection for gum or periodontal disease, the 
regulations governing dental claims make a fundamental 
distinction between "replaceable missing teeth" in 38 C.F.R. 
§ 3.381(a), and teeth lost as a result of loss of substance 
of body of maxilla or mandible due to trauma or disease such 
as osteomyelitis, and not loss of the alveolar process as a 
result of periodontal disease.  38 C.F.R. § 4.150 (2009); 
Simington v. West, 11 Vet. App. 41, 44 (1998). 

Service connection for periodontal disease may be considered 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  Woodson v. 
Brown, 8 Vet. App. 352, 354 (1995).  

The Veteran's service treatment records show that he 
received extensive treatment while on active duty.  However, 
no dental care was provided within 90 days prior to 
separation.  Through no fault of the Veteran, a Department 
of Veteran Affairs dental examination was not completed 
within six months after discharge.  Private treatment notes 
dated in November 2006 detailed findings of advanced 
periodontal disease.  

Thereafter, the record shows that the Veteran applied for 
service connection for a dental condition in 2007, over 180 
days following his discharge from service in 1985.  However, 
review of the record does not reveal any evidence showing 
that the Veteran signed a certification indicating he had 
been given a written explanation of the eligibility 
requirements for VA outpatient dental treatment.  As such, 
although he is not shown to have applied for dental 
treatment within 180 days of his discharge from service, he 
is found eligible for VA dental treatment on a one-time 
completion basis. 

Accordingly, and resolving all reasonable doubt in the 
Veteran's favor (see 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102), the Board finds that eligibility for VA outpatient 
dental (Class II(a)) treatment, on a one-time completion 
basis, is established.  38 C.F.R. § 17.161(b)(1) (2009).


ORDER

Service connection for a dental condition for the purpose of 
obtaining VA outpatient dental treatment on a one-time 
completion basis is granted.


REMAND

The Veteran contends that he currently suffers from a 
psychiatric disorder as well as headaches, as a result of 
events during his active military service.

Service treatment records reflected that the Veteran 
complained of headaches and was treated for a viral syndrome 
during February 1981.  Post-service evidence of record 
showed that the Veteran has been diagnosed with major 
depression and chronic tension headaches.  In multiple 
written statements and during his June 2009 hearing, the 
Veteran reported that he complained of stress with stationed 
in Korea and was treated for headaches while on active duty.  
He further asserted that his claimed headache and 
psychiatric disorders were directly linked to and manifested 
during service.  

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to 
consider: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing an in-service event, injury, or 
disease, or manifestations during the presumptive period; 
(3) an indication that the disability or symptoms may be 
associated with service; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  With respect to the third factor, the types of 
evidence that "indicate" that a current disorder "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
Id.  

In addition, VA is required to give "due consideration" to 
"all pertinent medical and lay evidence" in evaluating a 
claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (2009).  In this case, the Veteran 
has not yet been afforded VA examinations to address the 
etiology of his claimed psychiatric and headache disorders.  
Based on the foregoing evidence, the AMC/RO should arrange 
for the Veteran to undergo an examination(s) to determine 
the nature and etiology of his claimed psychiatric and 
headache disorders on appeal.

The Board notes that the Veteran last had a VA skin 
examination in February 2008 to evaluate his service-
connected pseudofolliculitis.  During his June 2009 hearing, 
the Veteran testified that his skin disability had increased 
in severity since that time. In addition, private and VA 
treatment records dated in 2009 revealed additional 
dermatological treatment.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); see also Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  Accordingly, the RO should 
arrange for the Veteran to undergo a VA skin examination at 
an appropriate VA medical facility to determine the severity 
of his service-connected pseudofolliculitis.

The claims file also reflects that the Veteran has received 
medical treatment for his claimed psychiatric and headache 
disorders as well as service-connected skin disability from 
the VA Medical Center (VAMC) in Tuscaloosa, Alabama; 
however, as the claims file only includes records from that 
facility dated up to September 2008, any additional records 
from that facility should be obtained.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records pertaining 
to the claimed psychiatric and headache 
disabilities from the VAMC in Tuscaloosa, 
Alabama, for the period from September 
2008 to the present.  

2.  The AMC/RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All indicated studies should be performed 
and all findings should be reported in 
detail.  The examiner should opine as to 
whether it is at least as likely as not 
that any psychiatric disability found to 
be present had its onset in or is related 
to service.  In doing so, the examiner 
should acknowledge the Veteran's 
statements regarding continuity of 
symptomatology since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.  The AMC/RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any headache 
disorder found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all 
findings should be reported in detail.  
The examiner should opine as to whether it 
is at least as likely as not that any 
headache disorder found to be present had 
its onset in or is related to service.  In 
doing so, the examiner should acknowledge 
in-service treatment for headaches in 
February 1981 as well as the Veteran's 
statements regarding continuity of 
symptomatology since service.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

4.  The AMC/RO should arrange for the 
Veteran to undergo a VA dermatology 
examination to assess the current severity 
of his service-connected 
pseudofolliculitis.  The claims file and a 
copy of this remand must be made available 
to the examiner for review of the 
pertinent medical and other history.   

The requested examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheets for VA 
Skin Diseases (Other than Scars) or, if 
applicable, for Scars (changed effective 
2/27/09). 

Pursuant to regulatory requirements, the 
examiner should provide specific findings 
as to the percentage of the Veteran's body 
affected by this disorder, as well as the 
percentage of the exposed areas.  The 
examiner must also document types of skin 
disease treatment (topical and/or systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs) during the past 
12 months.  The examination report should 
include a detailed account of all 
pseudofolliculitis symptomatology found to 
be present, to include scarring or 
disfigurement.  The examiner should 
discuss any superficial scars that are 
unstable, painful on examination, or cause 
limitation of function of the affected 
area as well as any characteristics of 
disfigurement [scar is 5 or more inches 
(13 or more cm.) in length; scar is at 
least one-quarter inch (0.6 cm.) wide at 
the widest part; surface contour of scar 
is elevated or depressed on palpation; 
scar is adherent to underlying tissue; 
skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); 
skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); 
underlying soft tissue is missing in an 
area exceeding six square inches (39 sq. 
cm.); or skin is indurated and inflexible 
in an area exceeding six square inches (39 
sq. cm.)].    

Unretouched color photographs of the 
specific body area affected should be 
accomplished and those photographs should 
be included in the claims folder for 
further review.   All findings must be 
supported by complete rationale.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations--specifically to include 
consideration of all of the evidence of 
record since the November 2008 SOC.  If 
any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


